Citation Nr: 0303777	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  99-18 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Whether the overpayment of VA compensation in the amount of 
$2,724.00 was properly created, 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Richard V. Chamaberlain, Counsel


INTRODUCTION

The veteran had active service from March 1966 to August 
1973.

This appeal came to the Board of Veterans' Appeals (Board) 
from RO decisions in 1999 that determined the veteran had 
received an overpayment of VA compensation in the amount of 
$2,724.00.  In August 2001, the Board remanded the case to 
the RO for additional development.

In a separate remand in August 2001, the Board remanded the 
issue of entitlement to effective date earlier than August 
1995 for a total rating for compensation purposes based on 
individual unemployability to the RO for additional 
development.  That issue was resolved in favor of the veteran 
in an August 2002 RO rating decision and is no longer a 
subject for appellate review.


FINDINGS OF FACT

1.  The overpayment at issue, of $2,724.00, was created as a 
result of the veteran receiving additional VA compensation 
for a child from September 1, 1998 to December 1, 1999, while 
the child received DEA (Dependents Educational Assistance) 
under 38 U.S.C.A. Chapter 35.

2.  The veteran was notified in November 1998 when his 
dependents were found eligible for DEA benefits that the 
commencement of that benefit for a particular dependent would 
prohibit concurrent payments of VA compensation for the 
dependent.

3.  There was no fault on the part of VA in the creation of 
the veteran's overpayment of VA compensation in the amount of 
$2,724.00.


CONCLUSION OF LAW

The overpayment of VA compensation in the amount of $2,724.00 
was properly created.  38 U.S.C.A. § 3562 (West 1991); 
38 C.F.R. § 21.3023 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & 
Supp. 2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  The Board finds that 
all relevant evidence has been obtained with regard to the 
veteran's claim that the overpayment of VA compensation in 
the amount of $2,724,00 was improperly created and that he 
should not be responsible for this debt, and that no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Furthermore, as 
discussed below, resolution of the veteran's claim is 
predicated largely on legal principles rather than evidence.  
As such, the Board finds no basis for additional evidentiary 
development.  Manning v. Principi, 16 Vet. App. 534 (2002).

A.  Factual Background

The salient facts in this case may be briefly summarized.  In 
a November 1998 RO rating decision, the veteran was granted a 
total rating for compensation purposes based on individual 
unemployability and his dependents were found entitled to 
DEA.  In November 1998, he was notified of those 
determinations and that if his dependents were awarded DEA 
benefits, the commencement of that benefit for a particular 
dependent would prohibit concurrent payments of VA 
compensation for the dependent.

In December 1998, the veteran's child, [redacted], for whom he 
was receiving additional VA compensation, submitted a claim 
for DEA.  In February 1999, DEA was awarded to that child, 
effective from August 31, 1998.  In November 1999, the 
veteran's VA compensation was adjusted to eliminate the 
additional compensation for [redacted] after he was advised of 
this proposed action and given the opportunity to submit 
evidence to show why the action should not be taken.  

In February 2002, the veteran was sent an audit for the 
overpayment amount of $2,724.00.  The audit showed that he 
had been overpaid compensation from August 31, 1998, to 
December 1, 1999, because of the inclusion of additional 
compensation for [redacted].

B.  Legal Analysis

A child who is the age of 18 years who is eligible for 
educational assistance and who is also eligible for pension, 
compensation or dependency and indemnity compensation (DIC) 
based on school attendance must elect whether he or she will 
receive educational assistance or pension, compensation or 
DIC.  (1) An election of educational assistance either before 
or after the age of 18 years is a bar to subsequent payment 
or increased rates or additional amounts of pension, 
compensation or DIC on account of the child based on school 
attendance on or after the age of 18 years.  The bar is 
equally applicable where the child has eligibility from more 
than one parent.  Payment of pension, compensation or DIC to 
or on account of a child after his or her 18th birthday does 
not bar subsequent payments of educational assistance.  An 
election of educational assistance will not preclude the 
allowance of pension, compensation or DIC based on school 
attendance for periods, including vacation periods, prior to 
the commencement of educational assistance.  38 U.S.C.A. 
§ 3562; 38 C.F.R. § 21.3023(a).

A review of the February 2002 audit of the overpayment of VA 
compensation in the amount of $2, 724.00 indicates that the 
overpayment has been properly calculated based on the amounts 
that he was paid when compared to the amounts he was entitled 
to receive.  Department of Veterans Benefits Manual M21-1, 
Part I, App. B.

The veteran asserts that he should not be responsible for 
payment of the overpayment of VA compensation in the amount 
of $2,724.00 because the VA awarded DEA to his dependent when 
they knew that he was receiving additional compensation for 
that dependent.  A review of the evidence indicates that the 
dependent was awarded DEA in January 1999 and that the 
veteran's VA compensation was adjusted in November 1999 to 
remove the additional VA compensation he was receiving for 
that dependent.  This action was taken after VA notified him 
of the proposed action and gave him the opportunity to submit 
evidence to show why his VA compensation should not be 
reduced.  Under the circumstances, the Board finds that VA 
was not at fault in the creation of the overpayment of the 
veteran's VA compensation.

The evidence reveals that the veteran was advised in November 
1998 when his dependents were found eligible for DEA that if 
his dependents were awarded DEA benefits the commencement of 
that benefit for a particular dependent would prohibit 
concurrent payments of VA compensation for the dependent.  
The above noted legal criteria prohibit the duplication of 
such benefits for a dependent.

After consideration of all the evidence, the Board finds that 
the overpayment of VA compensation in the amount of $2,724.00 
was properly created.  Hence, the veteran's request for 
forgiveness of the debt is denied.


ORDER

The overpayment of VA compensation in the amount of $2,724.00 
was properly created, and the veteran's request for 
forgiveness of the debt is denied.



____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

